DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed January 29, 2021, with respect to the 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(1) rejections have been withdrawn. 

Allowable Subject Matter
3.	Applicant cancelled claims 10 and 15.
4.	Claims 1-9, 11-14, and 16-28 are allowed.
5.	Claims 1-9, 11-14, and 16-28 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Nixon (U.S. Pat. Pub. 2002/0077711) fails to anticipate or render obvious a monitoring system for collecting data related to an industrial environment, the monitoring system comprising: an optimization circuit structured to analyze a subset of the plurality of detection values and the state value using at least one of a neural net or an expert system to determine a signal effectiveness of at least one of the plurality of input channels relative to the state value, and to provide an adjustment recommendation based, at least in part, on the signal effectiveness, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 13 is allowed because the closest prior art, Nixon (U.S. Pat. Pub. 2002/0077711) fails to anticipate or render obvious a computer-implemented method for collecting data related to an industrial environment, the computer-implemented method comprising: analyzing a subset of the plurality of detection values and the state value, using at least one of a neural net or an expert system, and providing an adjustment recommendation for the industrial process, the adjustment recommendation, at least in part, in response to a sensitivity of at least one of the plurality of input channels relative to the state value, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 22 is allowed because the closest prior art, Nixon (US Pat. Pub. 2002/0077711) fails to anticipate or render obvious an apparatus for collecting data related to an industrial environment, the apparatus comprising: an optimization component configured to analyze a subset of the plurality of detection values, and the state value using at least one of a neural net or an expert system, and to determine a predictive accuracy of at least one of the plurality of input channels relative to the state value, and to provide an adjustment recommendation based, at least in part, on the predictive accuracy, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/19/2021